     Case 1:20-cv-01077-DAD-JLT Document 12 Filed 04/21/21 Page 1 of 6


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                               EASTERN DISTRICT OF CALIFORNIA
10

11    DAVID R. GARCIA,                               Case No. 1:20-cv-01077-NONE-JLT (PC)

12                       Plaintiff,                  FINDINGS AND RECOMMENDATIONS
                                                     TO DISMISS ACTION
13           v.

14    TANI CANTIL-SAKAUYE, et al.,                   (Doc. 1)

15                       Defendants.                 14-DAY DEADLINE

16

17          Plaintiff brings this action against governmental officers or employees for alleged
18   constitutional violations. Plaintiff alleges that that Tani Cantil-Sakauye violated his Fourteenth
19   Amendment due process and equal protection rights by denying his state petition for writ of
20   habeas corpus and that Randolf Grounds and Ken Allen violated his Fourteenth Amendment due
21   process and equal protection rights in denying him parole, entitling him to a new parole hearing
22   and damages. (Doc. 1.) The Court finds that Plaintiff fails to state a cognizable claim under 42
23   U.S.C. § 1983. The Court further finds that the deficiencies in the complaint cannot be cured by
24   amendment and therefore recommends dismissal of this action. See Akhtar v. Mesa, 698 F.3d
25   1202, 1212–13 (9th Cir. 2012).
26   I.     SCREENING REQUIREMENT
27          The Court is required to screen complaints brought by prisoners seeking relief against a
28   governmental entity or an officer or employee of a governmental entity. 28 U.S.C. § 1915A(a).
     Case 1:20-cv-01077-DAD-JLT Document 12 Filed 04/21/21 Page 2 of 6


 1   The Court must dismiss a complaint or portion thereof if the prisoner raises claims that are
 2   frivolous or malicious, fails to state a claim on which relief may be granted, or seeks monetary
 3   relief from a defendant who is immune from such relief. 28 U.S.C. §§ 1915(e)(2), 1915A(b). The
 4   Court must dismiss a complaint if it lacks a cognizable legal theory or fails to allege sufficient
 5   facts to support a cognizable legal theory. See Balistreri v. Pacifica Police Dep’t, 901 F.2d 696,
 6   699 (9th Cir. 1990). The standard for failure to state a claim on which relief may be granted under
 7   28 U.S.C. §§ 1915(e)(2) and 1915A(b) is the same as the standard for dismissal under Federal
 8   Rule of Civil Procedure Rule 12(b)(6). See Watison v. Carter, 668 F.3d 1108, 1112 (9th Cir.
 9   2012); Wilhelm v. Rotman, 680 F.3d 1113, 1121 (9th Cir. 2012).
10   II.    PLEADING REQUIREMENTS
11          A. Federal Rule of Civil Procedure 8(a)
12          A complaint must contain “a short and plain statement of the claim showing that the
13   pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2). The statement must give the defendant fair
14   notice of the plaintiff’s claims and the grounds supporting the claims. Swierkiewicz v. Sorema N.
15   A., 534 U.S. 506, 512 (2002). Detailed factual allegations are not required, but “[t]hreadbare
16   recitals of the elements of a cause of action, supported by mere conclusory statements, do not
17   suffice.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (citing Bell Atl. Corp. v. Twombly, 550 U.S.
18   544, 555 (2007)). Plaintiff must set forth “sufficient factual matter, accepted as true, to ‘state a
19   claim that is plausible on its face.’” Iqbal, 556 U.S. at 678 (quoting Twombly, 550 U.S. at 570).
20   Factual allegations are accepted as true, but legal conclusions are not. Iqbal, 556 U.S. at 678
21   (citing Twombly, 550 U.S. at 555).
22          The Court construes pleadings of pro se prisoners liberally and affords them the benefit of
23   any doubt. Hebbe v. Pliler, 627 F.3d 338, 342 (9th Cir. 2010) (citation omitted). This liberal
24   pleading standard applies to a plaintiff’s factual allegations but not to his legal theories. Neitze v.
25   Williams, 490 U.S. 319, 330 n.9 (1989). Moreover, a liberal construction of the complaint may
26   not supply essential elements of a claim not pleaded by the plaintiff, Bruns v. Nat’l Credit Union
27   Admin., 122 F.3d 1251, 1257 (9th Cir. 1997) (internal quotation marks and citation omitted), and
28   courts “are not required to indulge unwarranted inferences.” Doe I v. Wal-Mart Stores, Inc., 572
     Case 1:20-cv-01077-DAD-JLT Document 12 Filed 04/21/21 Page 3 of 6


 1   F.3d 677, 681 (9th Cir. 2009) (Metzler Inv. GMBH v. Corinthian Colls., Inc., 540 F.3d 1049,
 2   1064 (9th Cir. 2008)). The mere possibility of misconduct and facts merely consistent with
 3   liability is insufficient to state a cognizable claim. Iqbal, 556 U.S. at 678; Moss v. U.S. Secret
 4   Serv., 572 F.3d 962, 969 (9th Cir. 2009).
 5          B. Linkage and Causation
 6          Prisoners may bring section 1983 claims for violations of constitutional or other federal
 7   rights by persons acting “under color of state law.” 42 U.S.C. § 1983. To state a claim under
 8   section 1983, a plaintiff must show a causal connection or link between the actions of the
 9   defendants and the deprivation alleged to have been suffered by the plaintiff. See Rizzo v. Goode,
10   423 U.S. 362, 373–75 (1976). The Ninth Circuit has held that a person may be liable under
11   section 1983 for an affirmative act, participation in another’s affirmative acts, or omission of an
12   act that he is legally required to do, causing the deprivation of a constitutional right. Johnson v.
13   Duffy, 588 F.2d 740, 743 (9th Cir. 1978) (citation omitted).
14   III.   PLAINTIFF’S ALLEGATIONS
15          Plaintiff provides minimal facts to support his claims for a new parole hearing. In his first
16   claim, he alleges that Defendant Cantil-Sakauye, a California Supreme Court Justice,1 improperly
17   denied his state petition for writ of habeas corpus. (Doc. 1 at 4.) According to Plaintiff, he
18   submitted documents and exhibits in support of his petition, including numerous support letters
19   from community and family members and “laudatory chronos” from several Department of
20   Corrections staff members. Id. According to Plaintiff, Chief Justice Cantil-Sakauye’s citation to
21   People v. Duvall, 886 P.2d 1252 (Cal. 1995), indicates that the court “ignored” all of the
22   documentary evidence submitted by Plaintiff. Id.
23          Plaintiff brings his second claim against Defendant Grounds, Board of Parole Hearings
24   (“BPH”) Commissioner, and Defendant Allen, BPH Deputy Commissioner. Id. at 6. Plaintiff
25   generally alleges that Grounds and Allen “engaged in collusion” to deny Plaintiff state-created
26   and Fourteenth Amendment rights. Plaintiff also alleges that Defendants received “confidential”
27   information days before the hearing but denied Plaintiff an opportunity to examine them. Id. at 8.
28
            1
                Defendant Cantil-Sakauye currently serves as the Chief Justice of the California Supreme Court.
     Case 1:20-cv-01077-DAD-JLT Document 12 Filed 04/21/21 Page 4 of 6


 1   IV.     DISCUSSION
 2           A. Official-Capacity Liability
 3           Plaintiffs can sue governmental actors in their individual or official capacities. See
 4   Kentucky v. Graham, 473 U.S. 159, 165–67 (1985). When a plaintiff sues a state actor in his
 5   individual capacity, the suit “seek[s] to impose personal liability upon . . . [the] official for actions
 6   he takes under color of state law.” Id. at 165. To establish personal liability in a section 1983
 7   case, the plaintiff must “show that the official, acting under color of state law, caused the
 8   deprivation of a federal right.” Id. at 166 (citation omitted).
 9           On the other hand, when a plaintiff sues a state actor in her official capacity, the suit is
10   against an entity of which the officer is an agent. Id. at 165 (internal quotation marks and citation
11   omitted). A suit against a state official in her official capacity should be treated as a suit against
12   the State. Hafer v. Melo, 502 U.S. 21, 25 (1991). A governmental entity is liable under section
13   1983 when it is a “moving force” behind in the constitutional violation, that the entity’s policy or
14   custom played a part in the violation. Graham, 473 U.S. 159 (1985) (citations omitted). When a
15   plaintiff seeks injunctive relief against the State, he is not required to allege that the named
16   individual committed the constitutional violation. Hartmann v. Cal. Dep’t of Corr. & Rehab., 707
17   F.3d 1114, 1127 (9th Cir. 2013) (citing Hafer, 502 U.S. at 25; Graham, 473 U.S. at 166). “Rather,
18   a plaintiff need only identify the law or policy challenged as a constitutional violation and name
19   the official within the entity who can appropriately respond to injunctive relief.” Hartmann, 707
20   F.3d at 1127 (citations omitted).
21           Although Plaintiff does not specify whether the claims are brought against Defendants in
22   their official or individual capacities, the factual allegations of the complaint reference only
23   Defendants’ official actions as agents of the State.
24           B. Judicial Immunity
25           Judges enjoy absolute immunity from civil rights suits to protect the integrity of the
26   judicial decision-making process. Sellars v. Procunier, 641 F.2d 1295, 1299 (9th Cir. 1981);
27   see also Marks v. Stewart, 68 F. App’x 53 (9th Cir. 2003); Ashelman v. Pope, 793 F.2d 1072,
28   1075 (9th Cir.1986). The judge’s sole task is to make impartial decisions, and judges should not
     Case 1:20-cv-01077-DAD-JLT Document 12 Filed 04/21/21 Page 5 of 6


 1
     decide cases with the “threat of constant litigation . . . by disappointed litigants” or the “fear that
 2
     unsatisfied litigants may hound (them) with litigation charging malice or corruption.” Id. (quoting
 3
     Butz v. Economou, 438 U.S. 478, 512 (1978); Pierson v. Ray, 386 U.S. 547, 554 (1967)).
 4
     Additionally, the time spent defending retaliatory suits and vexatious litigation could severely
 5
     impact a judge’s ability to perform her primary duties. Sellars, 641 F.2d at 1300.
 6
             In his first claim, Plaintiff alleges that Chief Justice Cantil-Sakauye improperly denied his
 7
     state petition for writ of habeas corpus. Because the Chief Justice is entitled to absolute judicial
 8
     immunity, Plaintiff has failed to state a claim upon which relief can be granted.
 9
             C. Quasi-Judicial Immunity
10
             The Ninth Circuit has also determined that parole board officials are entitled to absolute
11
     quasi-judicial immunity from suits from prisoners over decisions to grant, deny, or revoke parole.
12
     Id. at 1303. In making such decisions, parole board officials perform tasks “functionally
13
     comparable” to the decision-making roles of judges, and they are subject to the same threat of
14
     constant litigation by prisoners disappointed by parole decisions. Id.; Weeks v. Tufono, 444 F.
15
     App’x 976 (9th Cir. 2011); Swift v. California, 384 F.3d 1184, 1188–89 (9th Cir. 2004).
16
             In his second claim, Plaintiff complains that Defendants Grounds and Allen colluded to
17
     deny Plaintiff’s Fourteenth Amendment due process and equal protection rights. However, his
18
     allegations concern only the Defendants’ decision-making process in Plaintiff’s suitability
19
     hearing and their denial of parole. Under these circumstances, absolute quasi-judicial immunity
20
     protects the Defendants from liability, and his second claim should be dismissed for failure to
21
     state a claim upon which relief can be granted.
22
     V.      CONCLUSION
23
             In summary, Plaintiff’s complaint fails to state a claim upon which relief can be granted
24
      because Defendants are entitled to absolute immunity under the facts of this case. The Court finds
25
      that no amendment will cure this bar to suit. The Court therefore RECOMMENDS the dismissal
26
      of this action without leave to amend.
27
             These Findings and Recommendations will be submitted to the United States District Judge
28
      assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within 14 days after
     Case 1:20-cv-01077-DAD-JLT Document 12 Filed 04/21/21 Page 6 of 6


 1   being served with these Findings and Recommendations, the parties may file written objections
 2   with the Court. The document should be captioned, “Objections to Magistrate Judge’s Findings
 3   and Recommendations.” The parties are advised that failure to file objections within the specified
 4   time may result in the waiver of rights on appeal. Wilkerson v. Wheeler, 772 F.3d 834, 839 (9th
 5   Cir. 2014) (citing Baxter v. Sullivan, 923 F.2d 1391, 1394 (9th Cir. 1991)).
 6
     IT IS SO ORDERED.
 7

 8     Dated:     April 21, 2021                            _ /s/ Jennifer L. Thurston
                                                 CHIEF UNITED STATES MAGISTRATE JUDGE
 9

10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26
27

28
